Citation Nr: 0001623	
Decision Date: 01/19/00    Archive Date: 01/28/00

DOCKET NO.  96-34 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased evaluation for schizophrenia, 
currently evaluated as 70 percent disabling.

2.  Entitlement to a total disability evaluation based on 
individual unemployability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from December 1976 to March 
1978.  This appeal arises from an October 1994 rating 
decision of the Department of Veterans Affairs (VA), New 
York, New York, regional office.  

In October 1998, the Board of Veterans' Appeals (Board) 
remanded the case for additional development.  The claims 
folder was transferred to the Columbia, South Carolina, 
regional office (RO) in September 1998.  Subsequently, a 
February 1999 rating decision continued the prior denial of 
an evaluation in excess of 70 percent for schizophrenia, and 
denied a total rating based on individual unemployability.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claim for an 
increased evaluation.

2.  The veteran's service connected schizophrenia causes 
severe impairment of social and industrial adaptability; 
however, the record does not demonstrate active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability.

3.  The veteran's service connected schizophrenia is 
manifested by deficiencies in work, judgment, thinking and 
mood due to suicidal ideation, speech intermittently 
illogical obscure or irrelevant, near continuos depression 
affecting the ability to function independently, 
appropriately or effectively, and difficulty in adapting to 
stressful circumstances.  The medical evidence of record does 
not show the presence of total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  The outpatient records dated in July and August 
1998 refute the veteran's reported history of having stopped 
using drugs and alcohol, and the examiners have consistently 
noted the veteran's tendency to exaggerate his symptoms.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 70 percent for 
schizophrenia have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. Part 4, Code 9205 (1995 & 1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's claim for an increased evaluation for 
schizophrenia is well grounded within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991).  That is, he has presented a 
claim which is plausible.  All relevant facts have been 
properly developed and no further assistance is required to 
comply with the duty to assist mandated by 38 U.S.C.A. § 
5107(a).

Service connection was originally granted for schizophrenia, 
undifferentiated type, in May 1979.  A 30 percent evaluation 
was assigned from March 1978.  An October 1980 rating 
decision increased the evaluation to 50 percent from April 
1980.  An October 1994 rating decision increased the 
evaluation to 70 percent for schizophrenia, schizo-affective 
disorder, from December 1993.  The veteran contends that he 
is entitled to a 100 percent evaluation.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1999).  Separate diagnostic codes identify the 
various disabilities.  The veteran's schizophrenia is rated 
under code 9205.  The criteria with respect to rating 
psychiatric disorders were changed effective November 7, 
1996.  38 C.F.R. § 4.130, Diagnostic Code 9203 (1999).

Under the current criteria, a 100 percent evaluation requires 
total occupational and social impairment, due to such 
symptoms as:  gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientation to time or place; memory loss for 
names of close relatives, own occupation, or own name.  The 
current 70 percent evaluation is appropriate where there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately, and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships.  38 C.F.R. Part 4, 
Diagnostic Code 9205 (1999).

The veteran filed his claim for an increased evaluation in 
December 1993.  The United States Court of Appeals for 
Veterans Claims (known as the United States Court of Veterans 
Appeals prior to March 1, 1999) (hereinafter, "the Court") 
has held that where the law or regulation changes after a 
claim has been filed or reopened but before the 
administrative or judicial appeal process has been concluded, 
the version most favorable to the appellant should apply.  
Karnas v. Derwinski, 1 Vet. App. 308, 313 (1991).

Under the criteria in effect at the time the veteran's claim 
was filed in December 1993, a 70 percent evaluation required 
severe impairment of social and industrial adaptability.  A 
100 percent evaluation was appropriate where active psychotic 
manifestations of such extent, severity, depth, persistence 
or bizarreness as to produce total social and industrial 
inadaptability were shown.  38 C.F.R. Part 4, Diagnostic Code 
9205 (1995).  As the Board is unable to state that either the 
new or the old regulations are more favorable to the 
appellant in this particular case, his claim will be 
addressed under both.

A VA examination was conducted in January 1994.  The veteran 
reported that he had been laid off from his previous 
employment in 1991 due to a budget cutback, but that he had 
worked at a temporary job for several months in late 1993.  
The veteran reported ongoing abuse of alcohol and drugs, and 
that he had in fact used angel dust and beer the morning of 
the examination.  He reported that he felt angry, depressed, 
and bitter, and that he heard voices.  On examination, his 
speech was logical and coherent, but the veteran reported 
hearing voices and gave the current year incorrectly.  The 
examiner diagnosed schizoaffective disorder, depressive type, 
and polysubstance dependence.  His overall impression was 
that the veteran was very sick psychiatrically, but his 
current drug use hindered the assessment.  The veteran did 
not currently appear employable, and his psychiatric 
incapacity was severe. 

A VA examination was conducted in March 1997.  The veteran 
reported that he was not working.  His major complaint was 
depression.  The veteran lived alone and spent his time 
watching television, going for walks, and interacting with 
his neighbors.  He stated that he had attempted suicide by 
drug overdose two weeks earlier, but that a friend had helped 
him through it and he did not seek medical attention.  The 
veteran admitted to using crack and heroin, and he drank 
beer, wine, whiskey or whatever was available.  On 
examination, the veteran's speech was logical, goal directed 
and circumstantial with some looseness of association, but 
there was no flight of ideas or pressured speech.  His mood 
was depressed, his affect labile, and he eventually became 
tearful toward the end of the interview.  The veteran 
reported hearing voices telling him to harm people, and that 
his medication did not completely control these voices.  He 
was not currently suicidal.  Remote memory seemed impaired.  
Insight and judgment were fair.  The diagnosis was 
schizoaffective disorder, depressed type.  The examiner 
stated that there was some possibility that the veteran was 
exaggerating his symptoms; he was currently depressed and 
probably did have hallucinations, but he seemed to be 
portraying the situation in a more exaggerated fashion.

A July 1998 VA outpatient record indicated that the veteran 
was still using drugs.  The veteran sought medication for 
nerves.  He was cooperative, with paranoid ideation.  The 
assessment was schizophrenia.  The veteran was seen again in 
late August 1998.  At that time he was still using beer, and 
complained of hearing voices.  The veteran was described as 
suspicious but rational.  The diagnosis was schizophrenia, 
paranoid type.

The most recent VA examination was conducted in January 1999.  
The veteran reported that he had essentially not worked since 
1991 due to problems with his concentration.  He stated that 
up until five months ago he was drinking as much as a case of 
beer per day and liquor two to three times per week.  He 
stated that he stopped drinking five months ago, and stopped 
using illegal drugs one year ago on the advice of his doctor.  
The veteran reported that he lived alone in a house that he 
owned in a small town.  He did not go out too much since he 
did not own a car, but he did sometimes get rides with a 
helpful neighbor.  He liked to listen to the birds in the 
yard, watch television, and accompany his neighbor fishing.  
The veteran stated that his own hands were too shaky for him 
to fish himself.  He also regularly attended church and went 
to malls with his neighbor.  On examination, the veteran made 
reasonable eye contact, and he became more comfortable as the 
interview progressed.  Speech was of normal rate, volume and 
tone.  Thought process was coherent, goal directed, well 
organized, and without looseness of association, 
circumstantiality, tangentiality, pressure speech, or thought 
blocking.  When asked, the veteran said his depression was 10 
on a scale of 1 to 10, but objectively he did not appear that 
depressed.  Affect was slightly blunted.  The veteran 
reported hearing voices telling him to kill his ex-wife and 
her husband, and to kill himself.  His recent memory appeared 
to be intact; however, on formal testing he did not recall 
any of three objects in three minutes.  Remote memory was 
fair, intelligence was average, insight and judgment were 
fair.  The diagnosis was schizoaffective disorder, depressed 
type; alcohol dependence in early full remission; and 
polysubstance abuse, in remission.  The Global Assessment of 
Functioning (GAF) score was 60, which the examiner stated 
involved moderate symptoms, and moderate difficulty in social 
and occupational functioning.  The examiner further stated 
that the veteran tried to exaggerate some symptoms, but that, 
assuming his report of having stopped using alcohol for five 
months and drugs for one year, it was reasonable to conclude 
that his disability was due to schizophrenia.  It was also 
reasonable to conclude on this basis that the veteran was 
unemployable due solely to his service connected disability.

The Board finds that the RO correctly determined that the 
veteran's current service connected psychiatric disability 
most closely met the 70 percent evaluation under the new 
regulations:  the veteran's service connected psychiatric 
disorder is manifested by deficiencies in work, judgment, 
thinking and mood due to suicidal ideation, speech 
intermittently illogical obscure or irrelevant, near 
continuos depression affecting the ability to function 
independently, appropriately or effectively, and difficulty 
in adapting to stressful circumstances, all of which are 
contemplated for a 70 percent evaluation.  The medical 
evidence of record does not show the presence of total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, that would 
support a 100 percent evaluation under the new criteria.  
38 C.F.R. Part 4, Code 9205 (1999).  While the most recent VA 
examiner indicated that it was reasonable to conclude that 
the veteran was unemployable due solely to his service 
connected disability, this was based on the veteran's 
reported history of having stopped using drugs and alcohol.  
The outpatient records dated in July and August 1998 show 
continued substance abuse and refute the veteran's reported 
history, thus the basis for the examiner's conclusion does 
not hold.  Moreover, examiners have consistently noted the 
veteran's tendency to exaggerate his symptoms.

Considering the veteran's current disability under the 
regulations in effect at the time the veteran's claim for 
increase was filed, the Board notes that the recent 
examination findings show severe impairment of social and 
industrial adaptability due to his service connected 
psychiatric disorder.  However, the criteria for a 100 
percent evaluation have not been met.  The record does not 
show active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  The veteran has 
consistently been shown to be logical and coherent in his 
speech, and his thought process has been shown to be 
coherent, goal directed, well organized, and without 
looseness of association, circumstantiality, tangentiality, 
pressure speech, or thought blocking.  The overall medical 
record establishes that the veteran's social and industrial 
inadaptability, to the extent that it is present, is in part 
due to his ongoing polysubstance dependence.  Compensation is 
prohibited for a disability due to alcohol or substance 
abuse.  Barela v. West, 11 Vet. App. 280 (1998).

Accordingly, the Board finds that the record shows that the 
veteran is not entitled to a schedular 100 percent evaluation 
under either the old or the new regulations governing the 
rating of his psychiatric disorder.  38 C.F.R. Part 4, Code 
9205 (1995 & 1999).  The preponderance of the evidence is 
against the claim.  There is no equipoise between the 
positive and negative evidence in this case, therefore no 
reasonable doubt issue is raised.  38 C.F.R. § 3.102 (1999).


ORDER

An evaluation in excess of 70 percent for schizophrenia is 
denied.


REMAND

In the rating decision dated in February 1999, the RO denied 
the veteran's claim for a total rating based on individual 
unemployability.  In September 1999, the veteran's 
representative submitted a VA Form 646 which expressed 
disagreement with the decision on that issue.  As the Form 
646 was received with one year of notice of the February 1999 
rating decision, the Board construes the September 1999 Form 
646 as a timely notice of disagreement with respect to the 
individual unemployability decision.  

In such cases, there is authority determining that the 
appellate process has commenced and that the appellant is 
entitled to a statement of the case on the issue.  See Pond 
v. West, No. 97-1780 (U.S. Vet. App. Apr. 21, 1999); 
Manlincon v. West, 12 Vet. App. 238 (1999); Godfrey v. Brown, 
7 Vet. App. 398 (1995).

In this case, while the Board does not have jurisdiction to 
decide the issue under the aforementioned guidance, the issue 
of entitlement to a total rating based on individual 
unemployability is to be remanded to the RO for additional 
action.

In view of the foregoing, this case is REMANDED for the 
following action:

1.  The RO should, in accordance with 
applicable procedures, consider whether 
the veteran merits a total rating based 
on individual unemployability.  If the 
benefit is not granted, the RO should 
issue a statement of the case addressing 
the issue of entitlement to a total 
rating based on individual 
unemployability and provide the 
appropriate law and regulations.

2.  The RO should, with the promulgation 
of the statement of the case, inform the 
veteran that to complete the appellate 
process he should complete a timely VA 
Form 9, Substantive Appeal, and forward 
it to the RO.

Thereafter, the case should be returned to the Board for 
appellate review.  No action is required of the appellant 
until he is notified.  No opinion as to the outcome in this 
case is intimated by the action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals


 



